EXHIBIT 10.16

Garden State Securities Inc.




November 15, 2010


Brainy Acquisitions, Inc.
460 Brogdon Road, Suite #400
Suite 400
Suwanee, GA 30024
ATT:            Mr. John Benfield, Chief Executive Officer
 
Re: Advisory Services


Dear Mr. Benfield:


This letter confirms the engagement of Garden State Securities Inc., a FINRA
member firm (“GSS”), as a non-exclusive financial advisor to Brainy Acquistions,
Inc. and its subsidiaries and affiliates, including but not limited to any
publicly traded entity that merges with Brainy Acquisitions, Inc. or purchases
its assets (together, referred to as the “Company”) for a period of 6 months
commencing upon the date of your acceptance of this letter.  In this regard, the
parties agree to the following terms and conditions:


1.           Engagement.  The Company hereby engages and retains GSS as a
non-exclusive financial advisor for and on behalf of the Company to perform the
Services as defined in Section 2.  GSS hereby accepts this engagement on the
terms and conditions set forth in this Agreement.


2.           Services.  In connection with its engagement pursuant to this
Agreement, GSS agrees to perform the following services for the Company:


A.           Advisory Services. As requested from time to time by the Company,
GSS shall provide financial advisory services to the Company pertaining to the
Company’s business affairs.  Without limiting the foregoing, GSS will assist the
Company in developing, studying and evaluating a financing plan, strategic and
financial alternatives, and merger and acquisition proposals and will assist in
negotiations and discussions pertaining thereto. Additionally, GSS will assist
the Company in preparing an offering document or presentation materials
describing the Company, its operations, its historical performance and future
prospects.


B.           Business Combinations.  GSS will use its best efforts to coordinate
the introduction of the Company to any corporation, company, institution,
partnership, individual and any or all of their affiliates (the “Source(s)”)
that may have an interest in pursuing some form of business combination with the
Company and in analyzing, structuring, negotiating and effecting such a business
combination.  In the event that the Company enters into a merger, acquisition,
consolidation, reorganization, sale transaction, business combination, business
arrangement, any joint venture, licensing agreement, or product sale or
marketing distribution agreement  (the “Transaction”), with a Source(s)
contacted by GSS, GSS shall be entitled to receive a fee in the same form of
Consideration on the same terms over the same period (i.e. if GSS’s introduction
results in a cash transaction, then GSS will be compensated in cash; if GSS’s
introduction results in a stock transaction, then GSS will be compensated in
stock) equal to 5% of the total value of the Transaction. For the purposes of
this Letter Agreement, “Consideration” means the aggregate value, whether in
cash, securities, assumption (or purchase subject to) of debt or liabilities
(including without limitation, indebtedness for borrowed money, pension
liabilities and guarantees), license fees, royalty fees, joint venture interests
or other property, obligations or services, paid or payable by or to the Company
directly or indirectly (in escrow or otherwise) or otherwise assumed in
connection with a Transaction.  The value of such consideration shall be
determined as follows:


1.  
The value of securities, liabilities, obligations, property and services shall
be the fair market value as reasonably determined by an independent third party
to be mutually agreed upon by GSS and the Company.

2.  
The value of indebtedness assumed, shall be the face amount.



If Consideration payable in a Transaction includes contingent payments to be
calculated by references to uncertain future occurrences, such as future
financial or business performance, then any fees of GSS’s relating to such
consideration shall be payable at the earlier of (i) the receipt of such
Consideration or (ii) the time that the amount of such Consideration can be
determined.


The Company will not circumvent GSS and will not attempt to deal directly or
indirectly through agents or representatives of the Company, with such Source(s)
or investors without prior written consent of an officer of GSS.  If the Company
were to enter into a Transaction within twenty-four (24) months from the time
any Source(s) are contacted by GSS for the purpose of entering into a
Transaction, the Company will pay to GSS a cash fee of 10% of the Consideration
of the Transaction.


Nothing contained herein shall be deemed or construed as an agreement by GSS to
issue any “fairness opinion” with respect to a Transaction. In the event that
the Company desires GSS to issue a fairness opinion, the parties shall negotiate
the terms of a separate agreement with respect thereto.
 
 
1

--------------------------------------------------------------------------------

 
 
C.           GSS agrees to use its best efforts to make itself available to the
Company’s officers, at such mutually agreed upon place and time during normal
business hours for reasonable periods of time for the purpose of advising and
assisting the Company in preparing reports, summaries, corporate and/or
transaction profiles, due diligence packages and/or other material and
documentation as shall be necessary, in the opinion of GSS.  Such availability
will be subject to reasonable advance notice and mutually convenient
scheduling.  In addition, GSS shall make its Investment Banking personnel
available for telephone conferences with the Company’s principal financial sales
and/or operating officers during normal business hours upon reasonable advance
notice and mutually agreed upon dates and times to assist with, and evaluate
proposals.


3.           Compensation.  As compensation for the services rendered by GSS to
the Company pursuant to this Agreement and in addition to the expense allowance
set forth in Section 4 (“Expenses”) below, the Company shall pay to GSS as set
forth below:


Advisory Services:  Upon execution of this Agreement (or as soon as practicable
thereafter), the Company shall issue shares of restricted common stock (“Stock”)
pursuant to a Securities Purchase Agreement at a purchase price of $.001 per
share, on the date hereof.  Upon execution of this Agreement (or as soon as
practicable thereafter), the Company deliver to GSS, a total of 1,500,000 shares
of the Stock purchased by GSS and certain GSS employees and affiliates of GSS,
at $.001 per share based upon a total of 32.7 million fully diluted shares
outstanding post forward stock split, which includes GSS’s Stock. The Company
shall deliver to GSS and the Company’s transfer agent, legal opinion letters for
GSS and for each designee, at the time that the Stock is eligible to be sold
pursuant to SEC Rule 144, upon GSS’s request.
 
4.           Expenses.  In addition to the compensation in Section 4,
“Compensation” above, The Company agrees to reimburse GSS, upon request made
from time to time, for its reasonable out-of-pocket expenses incurred by GSS in
connection with its activities under this Agreement; provided, however, GSS
shall not incur any expense in excess of $500 without the prior written consent
of the Company.  These expenses include but are not limited to long distance
phone charges, airfare, hotel lodging and meals, transportation, outside
consultants, printing, and overnight express mail incurred by GSS in fulfilling
its duties under this Agreement.

 
5.           Right of First Refusal:  Other than with respect to securities
issued or issuable to any officers, directors or consultants to the Company,
GSS shall have an irrevocable right of first refusal for a period of 18 months
from the date of execution of this Agreement to purchase for its account or to
sell for the account of the Company, or any subsidiary of or successor to the
Company, that the Company or any such subsidiary or successor may seek to sell
through an underwriter, placement agent or broker-dealer whether pursuant to
registration under the Act or otherwise, or any securities offered directly by
the Company. The Company, any such subsidiary or successor will consult with GSS
with regard to any such offering and will offer GSS the exclusive opportunity to
purchase or sell any such securities on terms not more favorable to the Company,
any such subsidiary or successor than it or they can secure elsewhere as
presented by a bona fide written offer from a registered broker dealer firm or
investor.  If GSS fails to accept such offer within 15 business days after the
mailing of a notice containing all of the material terms of such offer
(including a copy of an executed term sheet or letter of intent) by overnight
courier sent to GSS, then GSS shall have no further claim or right, with the
exception of any other rights detailed in this Agreement, with respect to the
financing proposal contained in such notice. If, however, the terms of such
proposal are subsequently modified in any material respect, the preferential
right referred to herein shall apply to such modified proposal as if the
original proposal had not been made.  GSS's failure to exercise its preferential
right with respect to any particular proposal shall not affect its preferential
rights relative to future proposals.  The Company represents and warrants that
there are presently no other rights of first refusal for future financing now
outstanding.  In the event that the Company requests that GSS waive the
provisions of this Section 4, GSS shall agree to such waiver provided that the
Company pays GSS a fee of $250,000 as a liquidated damages fee.  This paragraph
shall survive any termination of this Letter Agreement.
 
 
2

--------------------------------------------------------------------------------

 


6.           Confidentiality and Non- Disclosure.  The Company is prepared to
make available to GSS certain information concerning the business, financial
condition, operations, assets and liabilities of the Company in connection with
the performance of its duties hereunder.  As a condition to such information
being furnished to GSS and its employees or agents, GSS agrees to treat any
information concerning the Company (whether prepared by the Company, its
advisors, investors or otherwise and irrespective of the form of communication)
which is furnished to GSS or to its employees or agents now or in the future by
or on behalf of the Company (herein collectively referred to as the “Evaluation
Material”) in accordance with the provisions of this Agreement, and to take or
abstain from taking certain other actions hereinafter set forth.  The term
“Evaluation Material” also shall be deemed to include all notes, analyses,
compilations, studies, interpretations or other documents prepared by GSS, its
employees or agents which contain, reflect or are based upon, in whole or in
part, the information furnished to GSS, its employees or agents pursuant
hereto.  The term “Evaluation Material” does not include information which (i)
is or becomes generally available to the public other than as a result of a
disclosure by GSS, its employees or agents, or (ii) becomes available to GSS on
a non-confidential basis from a source other than the Company (including without
limitation any of the Company’s directors, officers, employees or agents), or
any of its attorneys, accountants, investors, consultants, bankers and financial
advisors (collectively, the “Representatives”), provided that such source is not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other party with
respect to such information.


GSS hereby agrees that GSS, its employees and agents shall use the Evaluation
Material solely for the purposes contemplated by this Agreement, that the
Evaluation Material will be kept confidential and that GSS, its employees and
agents will not disclose any of the Evaluation Material in any manner
whatsoever; provided, however, that GSS may make any disclosure of such
information to which the Company give its prior written consent.


However, the Company will not provide GSS or any GSS affiliate with any material
non-public information without prior written notice in which GSS will only
accept receipt of such material non-public information after the signing of a
separate non-disclosure agreement between the Company and GSS.


7.           Indemnification.  The Company agrees to indemnify GSS and its
affiliates and their respective directors, officers, employees, agents and
controlling persons (each such person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities, joint or several,
related to or arising out of the engagement of GSS pursuant to, and the
performance by GSS of the services contemplated by, this Agreement and will
reimburse any Indemnified party for all expenses (including fees and costs of
counsel) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
and whether or not such claim, action or proceeding is initiated or brought by
or on behalf of the Company.  If the indemnification of an Indemnified Party
provided for in this Agreement is for any reason held unenforceable, the Company
agrees to contribute to the losses, claims, damages and liabilities for which
such indemnification is held unenforceable is such proportion as is appropriate
to reflect the relative benefits to the Company, on the one hand, and GSS, on
the other hand; provided, however, that in no event shall the Indemnified
Parties be required to contribute an aggregate amount in excess of the aggregate
fees actually paid to GSS under this Agreement.  The Company agrees that it will
not settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding in respect of which indemnification could
be sought under the indemnification provision of this Agreement (whether or not
GSS or any other Indemnified Party is an actual or potential party to such
claim, action or proceeding), unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action or proceeding. Notwithstanding anything to the
contrary herein, no indemnification shall be provided for any loss that resulted
primarily from such Indemnified Party’s gross negligence, bad faith or willful
misconduct.
 
8.           Independent Contractor.  The Company acknowledges that GSS has been
retained to act solely as a financial advisor to the Company.  In such capacity,
GSS shall act as an independent contractor, and any duties of GSS arising out of
its engagement pursuant to this Agreement shall be owed solely to the
Company.  GSS shall be responsible for the payment of all federal, state and
local taxes which may be payable in connection with the receipt of compensation
hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York. Each of  GSS and the
Company (a) agrees that any legal suit, action or proceeding arising out of or
relating to this Agreement shall be instituted exclusively in New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (b) waives any objection which the Company
may have now or hereafter to the venue of any such suit, action or proceeding,
and (c) irrevocably consents to the jurisdiction of the foregoing named courts
in any such suit, action or procedure. Each of the Company and GSS further
agrees to accept and acknowledge service of any and all process which may be
served in any suit, action or proceeding in the foregoing courts, and agrees
that service of process upon the Company or GSS mailed by certified mail to the
address of the recipient otherwise appearing in this Agreement shall be deemed
in every respect effective service of process upon the Company in any such suit,
action or proceeding.  In the event of litigation between the parties arising
hereunder, the prevailing party shall be entitled to costs and reasonable
attorney's fees.
 
10.           Term and Termination.  This Agreement shall be effective upon its
execution and shall remain in effect for     months from the date of acceptance
by the Company.  Either the Company or GSS may terminate GSS’s engagement and
responsibilities hereunder with a 30-day advance written notice at any time
after     days from the date of the execution of this Agreement.  In addition,
Section 5, “Right of First Refusal”, Section 7, “Indemnification,” Section 8,
“Independent Contractor,” and Section 9, “Governing Law” shall survive any
termination of this Agreement.


11.           Entire Agreement.  This Agreement contains the entire Agreement
and understanding between the parties with respect to its subject matter and
supersedes all prior discussion, agreements and understandings between them with
respect thereto.  This Agreement may not be modified except in a writing signed
by the parties.


12.           Assignment.    Neither this Agreement nor the rights of either
party hereunder shall be assigned by either party without the prior written
consent of the other party.


13.           Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
4

--------------------------------------------------------------------------------

 
 
14.           No Fiduciary Relationship. The Company acknowledges and agrees
that: (i) this Agreement is an arm’s-length commercial transaction between the 
Company and GSS; (ii) in connection therewith and with the process leading
to  any subsequent transaction as referred to hereunder, including any offering
of securities of the Company, GSS is not acting as a fiduciary of the  Company;
(iii) GSS has not assumed any fiduciary responsibility in favor of the Company
or any subscriber or investor with respect to any securities offering
contemplated hereby or the process leading thereto, including any negotiation
related to the pricing of any securities; and (iv) the Company has consulted its
own legal and financial advisors to the extent it has deemed appropriate in
connection with this Agreement..


15.           Press Releases/Public Announcements. Neither party shall issue any
press release or public announcement of this Agreement or the terms hereof
without the prior consent of the other party; provided, however, the Company may
make filings under applicable federal and state securities laws as required
under applicable law but shall provide GSS with a reasonable opportunity to
review and comments upon any proposed filing.
 

 
Sincerely,
          Garden State Securities Inc.                
 
By:
/s/ Ernest Pellegrino       Name: Ernest Pellegrino       Title: Director of
Corporate Finance          



Agreed and
Accepted:                                                                                    

Date: November 15, 2010


Brainy Acquisitions, Inc.




By: /s/ John Benfield
Name: Mr. John Benfield
Title: CEO, Brainy Acquisitions, Inc.

 
 
 
 
5